DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.
 
This a response to Applicant’s amendments filed on 20 October 2022, wherein: 
Claims 1, 8, and 15 are amended.
Claims 6, 7, 13, 14, and 20 are original.
Claim 2-5, 9-12, and 16-19 are canceled.
Claims 1, 6-8, 13-15, and 20 are pending.

Terminal Disclaimer
Applicant’s attention is drawn to the Terminal Disclaimer Review mailed 24 October 2022 which did not approve the Terminal Disclaimer filed 20 October 2022 because it identifies a party who is not the Applicant of record.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/088,514, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the disclosure of the prior-filed application, Application No. 15/088,514, is silent regarding newly added amendments of identifying that the layers are “of sand” as claimed in claims 1, 8, and 15 of the instant application.  While the specification recites that a base layer “represents sand” (see at least para. 79), this is particularly different than the newly claimed “layers of sand”.  More specifically, the new claim amendments mean that the added layers and removed layers are sand in contrast to the originally filed disclosure which only identifies that a base layer may “represent sand” as identified above.  Thus, claims 1, 6-8, 13-15, and 20 do not gain the benefit of priority to US Application No. 15/088,514.  Therefore, claims 1, 6-8, 13-15, and 20 have an effective filing date of 05 October 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,796,798 in view of Yang (US 2012/0191783). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional features in the instant claims regarding implementation using devices connected through a network are generic automations across a networked system and merely require routine skill in the art.  This is at least evidenced by the disclosure of US Patent No. 10,796,798 that identifies that the method and system may operate on separate computers or on one or more shared computers which is an admission that the single computer embodiment claimed in US Patent No. 10,796,798 and the networked computers embodiment claimed in the instant application are merely obvious variants.  See at least lines para. 28-30. 
Claims 1-18 of US Patent No 10,796,798 do not claim the newly added feature of identifying that the added layers and the removed layers are “of sand”.
However, as this identification is new matter and US Patent No 10,796,798 provides the same disclosure as the instant specification which identifies that a base layer represents sand (see Col. 12, lines 24-25 of US Patent No 10,796,798 and para. 79 of the instant specification), US Patent No 10,796,798 is construed as teaching this limitation in the same manner that the instant application does.
Claims 1-18 of US Patent No 10,796,798 do not claim the newly added features of “receiving an email requesting friendship with another user; and permitting, in response to a link being selected in the email indicating granting of the friendship, sending and receiving virtual environments between the primary device and the another user”.
However, Yang teaches receiving an email requesting permission to share the content with another user (Yang, Fig. 3, Receive a sharing request sent from the terminal 32; para. 58, “If the user determines that the content is required to be shared with friends, the terminal may send the sharing request through a sharing link, in which the sharing request includes an identity of a sharing receiver, that is, friends with whom the content is shared, and an identity of the sharing receiver may include, but is not limited to, an Email address and a phone number of the sharing receiver.”); and 
permitting, in response to a link being selected in the email indicating granting of the friendship, sending and receiving virtual environments between the primary device and the another user (Yang, Fig. 3, Send the content required to be shared according to the sharing request 33; para. 58, “If the user determines that the content is required to be shared with friends, the terminal may send the sharing request through a sharing link, in which the sharing request includes an identity of a sharing receiver, that is, friends with whom the content is shared, and an identity of the sharing receiver may include, but is not limited to, an Email address and a phone number of the sharing receiver.”).
It would have been obvious to a person having ordinary skill in the art to incorporate the sharing function of Yang in the claims of US Patent No 10,796,798 because the sharing function of Yang allows the user to avoid locally downloading the content required to be shared, and the content provider is also not required to modify the content in order to share the content with friends conveniently and instantly.  See Yang at para. 20.  Thus, it is merely the use of a known technique to a known method or product ready for improvement.
Thus, it would be impossible to practice the instant application without infringing upon the patented invention.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 8, and 15, the originally filed disclosure is silent regarding the newly added amendments of identifying that the layers are “of sand”.  While the specification recites that a base layer “represents sand” (see at least para. 79), this is particularly different than the newly claimed “layers of sand”.  More specifically, the new claim amendments mean that the added layers and removed layers are sand in contrast to the originally filed disclosure which only identifies that a base layer may “represent sand” as identified above.  This is particularly important regarding the added and removed layers, as the disclosure is silent regarding what these added layers and removed layers represent because the disclosure only identifies the base layer to represent sand and that an underlying surface is identified as a “fluid layer” which is not sand.  See at least para. 86.  Thus, the new claim amendments identifying the added layers and removed layers being “of sand” is new matter.  Dependent claims 6, 7, 13, 14, and 20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate1 in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson), Nielsen et al. (US 2016/0352665, hereinafter referred to as Nielsen) and Schabes et al. (US 8,793,324, hereinafter referred to as Schabes).

Regarding claims 1, 8, and 15, ten Cate teaches a computer-implemented method (claim 1), non-transitory computer-readable medium with computer executable instruction (claim 8), and a system (claim 15), comprising:
generating, with a secondary device, a secondary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer (ten Cate, Fig. 1.1 illustrates a screenshot of the sandtray application constructed in the project. Fig. 4.5 illustrates the empty sandtray right after the start of the program.  Both of these figures illustrate the display of a tabletop computer (i.e., a secondary device) displaying a secondary device virtual environment comprising a background skybox with a texture-mapped wireframe base layer that graphically represent a sand tray comprising a base layer.); 
providing, with the secondary device, one or more texture-mapped wireframe object models to be placed in the secondary device virtual environment (ten Cate, Ch. 5 Interaction with figurines and Section 7.5 Figurines. Section 5.1 Figurines as physical objects, “Figures are represented graphically as arbitrary triangle meshes.” Texture-mapped wireframe is also known as mesh.);  
providing, with the secondary device, one or more tools to manipulate the secondary device virtual environment and the one or more object models by altering animations, behaviors, and interactions between one or more object models and the secondary device virtual environment (ten Cate, Chapter 5 discusses interaction with figurines and identifies that most of the time spent with the virtual sandtray (i.e., the virtual environment) will be spent interacting with figurines (claimed as altering animations, behaviors, and interactions between one or more object models and the secondary device virtual environment).  More specifically, see Section 5.2.4 Selection [of figurines], Section 5.2.5 Removal [of figurines], 5.3 Moving figurines, Ch. 6 Virtual tools also describes this altering as well as altering the virtual environment itself.); 
ten Cate does not explicitly teach recording, in a computer database, an order of the placement of one or more selected object models.
However, ten Cate at pg. 37 teaches that “[a] sandtray therapy session can be stored and replayed without the need for a video camera.  This can be less intrusive for the patient and is therefore quite desirable.”  Storing an entire sandtray therapy session includes recording all aspects of the session including the order of the placement of one or more selected object models because a major part of a sandtray therapy session is telling a story which necessarily requires, at least in a computerized format, recording the order of the placement of all of the selected object models.  For instance, ten Cate explicitly states that the “purpose of our virtual sandtray, like that of its physical counterpart, is to enable and encourage the telling of a story.”  See ten Cate at 2.5 Technologies supporting storytelling. Thus, this is an inherent feature in ten Cate.
ten Cate also does not explicitly teach transmitting to a primary device the order of the placement of one or more selected object models in the secondary device virtual environment; and generating, with the primary device, a primary device virtual environment comprising a background skybox and a texture-mapped wireframe base layer that graphically represents a sand tray comprising a base layer, said primary device virtual environment comprising an order of the placement of one or more selected models identical to the order of the placement of one or more selected models of the secondary device virtual environment.
However, in a related art, Hutcheson teaches administering multiple player games, including board games, across a network wherein the administrator can adjust the conditions of the field of play (see, for example, at least para. 123).  For a board game to be administered to multiple players across a network, the board and piece movements are necessarily displayed to each user such that what is displayed to and affected on one device (aka the secondary device) is transmitted and generated on another device (aka the primary device).  In Hutcheson, not only are old and well-known (by the effective filing date of the claimed invention) computerized remote multi-player board games implemented, but a human administrator may also access the game with a primary device to adjust any condition.  Therefore, the claimed feature is inherent in Hutcheson.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the virtual sandtray implementation of ten Cate to be administered in the system of Hutcheson.  This “provides a more cost effective way to deliver interactive services to end users” (Hutcheson, para. 32) as the therapist can be remote from the patient.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results.
ten Cate further teaches providing, with the primary device, one or more tools to manipulate the primary device virtual environment and the one or more object models by altering animations, behaviors, and interactions between one or more object models and the primary device virtual environment (ten Cate, Chapter 5 discusses interaction with figurines and identifies that most of the time spent with the virtual sandtray (i.e., the virtual environment) will be spent interacting with figurines (claimed as altering animations, behaviors, and interactions between one or more object models and the secondary device virtual environment).  More specifically, see Section 5.2.4 Selection [of figurines], Section 5.2.5 Removal [of figurines], 5.3 Moving figurines, Ch. 6 Virtual tools also describes this altering as well as altering the virtual environment itself.), and manipulate the primary device virtual environment base layer by adding layers of sand to and removing layers of sand from the base layer and wherein removing a predetermined number of layers from the base layer reveals an underlying surface (ten Cate, 6.4 Painting tool, “[the painting tool] could serve as a substitute for item 3 [rivers, lakes, ponds, and seas can be created by digging until the blue sandtray bottom is revealed].”  At least this plus the rest of section 6.4 in ten Cate identifies that the painting tool is the substitute for the shovel tool.  Furthermore, regarding “layers of sand”, as the instant specification only discloses that a base layer represents sand (see para. 79 of the instant specification), ten Cate also teaches this because at least the virtual sandtray base layer in ten Cate represents sand.  See ten Cate, Fig. 4.5; 4.5 Screen layout, “We will therefore see the inside of the walls as a frame around the sand.”).
ten Cate does not teach wherein at least one of the one or more tools to manipulate the primary device virtual environment comprises a shovel.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The manipulation of the virtual environment would be performed the same regardless of the label of the tool that is identified. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for French to include wherein at least one of the one or more tools to manipulate the primary device virtual environment comprises a shovel because the labeling the tool as a shovel is a design choice that does not functionally relate to the steps claimed and because the subjective interpretation of the tool name does not patentably distinguish the claimed invention. 
ten Cate does not explicitly teach recording, in the computer database, an order of the placement of one or more selected object models in the primary device virtual environment.
However, ten Cate at pg. 37 teaches that “[a] sandtray therapy session can be stored and replayed without the need for a video camera.  This can be less intrusive for the patient and is therefore quite desirable.”  Storing an entire sandtray therapy session includes recording all aspects of the session including the order of the placement of one or more selected object models because a major part of a sandtray therapy session is telling a story which necessarily requires, at least in a computerized format, recording the order of the placement of all of the selected object models.  For instance, ten Cate explicitly states that the “purpose of our virtual sandtray, like that of its physical counterpart, is to enable and encourage the telling of a story.”  See ten Cate at 2.5 Technologies supporting storytelling. Thus, this is an inherent feature in ten Cate.
ten Cate does not explicitly teach transmitting to the secondary device the order of the placement of one or more selected object models in the primary device virtual environment and altering the order of the placement of one or more selected object models in the secondary device virtual environment in response to the transmitted order of the placement of one or more selected object models in the primary device virtual environment.
However, in a related art, Hutcheson teaches administering multiple player games, including board games, across a network wherein the administrator can adjust the conditions of the field of play (see, for example, at least para. 123).  For a board game to be administered to multiple players across a network the board and piece movements necessarily are displayed to each user such that what is displayed to and affected on one device (aka the secondary device) is transmitted and generated on another device (aka the primary device).  In Hutcheson, not only are old and well-known (by the effective filing date of the claimed invention) computerized remote multi-player board games implemented, but a human administrator may also access the game with a primary device to adjust any condition.  Therefore, the claimed feature is inherent in Hutcheson.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the virtual sandtray implementation of ten Cate to be administered in the system of Hutcheson.  This “provides a more cost effective way to deliver interactive services to end users” (Hutcheson, para. 32) as the therapist can be remote from the patient.  Therefore, it is merely combining prior art elements according to known methods to yield predictable results.
storing the secondary device virtual environment in the database (ten Cate, pg. 37, “A sandtray therapy session can be stored and replayed without the need for a video camera.”  While this feature in ten Cate is under the section 4.3.3 Features not to be Implemented, this feature is considered as an embodiment taught by ten Cate as ten Cate explicitly identifies that it is desirable feature that can be performed in a real application.  (Bolded for emphasis).);
In the alternative, if one of ordinary skill in the art would consider this feature not explicitly taught by ten Cate, it is an inherent feature in ten Cate to include storing the secondary device virtual environment in the database because the sandtray therapy session can be stored and replayed without the need for a video camera because it can be less intrusive for the patient and is therefore quite desirable.  See ten Cate at pg. 37.
ten Cate does not teach receiving an email requesting friendship with another user; and permitting, in response to a link being selected in the email indicating granting of the friendship, sending and receiving virtual environments between the primary device and the another user.
However, Nielsen teaches receiving an email requesting friendship with another user including a link to be selected in the email indicating granting of the friendship (Nielsen, para. 3, “A user may be viewing an email representing a Facebook® friend request notification, the email having an embedded link for the user to accept the friend request.”); and 
Schabes teaches permitting, in response to a link being selected in the email indicating granting of the friendship, sending and receiving the content between the primary device and the another user (Schabes, Col. 1, lines 42-50, “One popular system that has been developed for sharing content between users of networked devices is known as Facebook. A user subscribing to Facebook may post content to a data store on the web that is associated with that user. The user may identify ‘friends’ that are granted access to the user's postings and other content uploaded to a social network server. The user may be given permission to access other users' content. In this system, the content is organized around users.”).
Thus, it would have been obvious to a person having ordinary skill in the art to incorporate the sharing function as described by Nielsen and Schabes in the computerized virtual sandtray of ten Cate because the claimed sharing function is a common feature to computerized content sharing and is ubiquitous to social media in general.  This is evidenced in the manner in which Nielsen and Schabes disclose this feature while discussing common social media platforms, such as Facebook®.  For instance, Schabes identifies that “[s]ince the development of networked computers, there have been various ways in which documents and other informational content can be shared between one or more computers or devices connected to the network. The sharing of content between computers or devices connected to a network allows different users of the computers and devices to share, almost instantaneously over large distances, various types and amounts of useful information. For example, the shared ‘content’ may comprise analog or digital data structures encoding, but not limited to, text, audio, video, graphic, spreadsheet, photo, CAD drawing, and ledger renderings that can be read, processed, and/or provided for graphical display by at least one mechanized processor. The size or amount of content, in terms of digital bits, may be small (e.g., on the order of kilobytes or less) or large (e.g., on the order of megabytes, gigabytes, terabytes, or more). With mobile processing and satellite connectivity to the network, content may be shared virtually instantaneously at most regions of the globe.”  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson), Nielsen et al. (US 2016/0352665, hereinafter referred to as Nielsen) and Schabes et al. (US 8,793,324, hereinafter referred to as Schabes) as applied to claims 1, 8, and 15, further in view of Dunstan et al. (US 2008/0026838, hereinafter referred to as Dunstan).

Regarding claims 6, 13, and 20, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1, the non-transitory computer-readable medium with computer executable instruction of claim 8, and the system of claim 15. 
ten Cate does not teach the secondary device displaying the secondary device virtual environment with a virtual reality headset.
However, in a related art, Dunstan teaches the secondary device displaying the secondary device virtual environment with a virtual reality headset (Dunstan, para. 147, “they may wear Heads Up displays and the Game System would project the virtual world on these displays.”).
It would have been obvious to a person having ordinary skill in the art to incorporate the virtual reality headset of Duncan in the virtual sandtray system and process of ten Cate and Hutcheson because “participants would have natural movements to be body captured and our present game would be able to position them properly in the virtual world”.  (Dunstan, para. 147).  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ten Cate in view of Hutcheson et al. (US 2002/0061743, hereinafter referred to as Hutcheson), Nielsen et al. (US 2016/0352665, hereinafter referred to as Nielsen) and Schabes et al. (US 8,793,324, hereinafter referred to as Schabes) as applied to claims 1, 8, and 15, further in view of the Health Insurance Portability and Accountability Act of 19962.

Regarding claims 7 and 14, ten Cate in view Hutcheson teaches the computer-implemented method of claim 1 and the non-transitory computer-readable medium with computer executable instruction of claim 8. 
ten Cate and Hutcheson do not explicitly teach wherein the transmission to the primary device of the order of the placement of one or more selected object models in the secondary device virtual environment comprises an encrypted transmission.
However, an encrypted transmission is necessary for the networked method and system of ten Cate in view of Hutcheson in order to maintain compliance with the Health Insurance Portability and Accountability Act (HIPAA) of 1996 (pg. 5, “Transmission Security. A covered entity must implement technical security measures that guard against unauthorized access to [electronic protected health information] that is being transmitted over an electronic network.”).  Thus, it is merely applying a known technique to a known method and system to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 20 October 2022, with respect to the denied benefit of priority for the claims have been fully considered.  The amendments to the claims removing claimed subject matter renders the associated rejection moot.  Therefore, this denial of benefit has been withdrawn.  However, the amendments to the claims necessitate a new denial of benefit of priority to the pending claims.

Applicant’s arguments, filed 20 October 2022, with respect to the rejection of the claims under 35 USC 112(a) have been fully considered.  The amendments to the claims removing claimed subject matter renders the associated rejection moot.  Therefore, this rejection has been withdrawn.  However, the amendments to the claims necessitate a new rejection of the claims under 35 USC112(a).

Applicant's remaining arguments filed 20 October 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the nonstatutory double patenting rejection, Applicant asserts that a Terminal Disclaimer has been filed which obviates the rejection.
Examiner respectfully disagrees.  Applicant is directed to the Terminal Disclaimer section, above, which notes that the Office has not accepted the Terminal Disclaimer filed 20 October 2022.  Additionally, Applicant is also directed to the double patenting rejection which has been updated to address the amendments to the claims.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 103, Applicant asserts that ten Cate does not teach the shovel feature of claim 1.
Examiner respectfully disagrees.  Applicant’s argument is an argument against anticipation under 35 USC 102, not obviousness under 35 USC 103.  Thus, Applicant’s argument is not persuasive.
Applicant then asserts that ten Cate does not teach the newly added claim language of identifying that the added layers and the removed layers are “of sand”.
Examiner respectfully disagrees.  As identified in the rejection of the claims under 35 USC 112(a), identifying that the added layers and the removed layers are “of sand” is new matter.  Furthermore, as the instant specification only discloses that a base layer represents sand (see para. 79 of the instant specification), ten Cate also teaches this because at least the virtual sandtray base layer in ten Cate represents sand.  See ten Cate, Fig. 4.5; 4.5 Screen layout, “We will therefore see the inside of the walls as a frame around the sand.”).  Additionally, Applicant’s misconstrues the excerpt Applicant uses from ten Cate which is really about the displaying the fluid dynamics of sand in a virtual environment and not the claimed layers being of sand or representing sand.  The sand layers in ten Cate and the manipulation of the environment such that it represents the computerized implementation of a manual sandtray task, at least as identified in the rejections above, are clearly identified in the virtual sandtray of ten Cate.  (Bolded for emphasis).  Applicant’s emphasis of the claimed computerized implementation of interacting with the “sand” of a sandtray with a computerized feature of a “shovel” is at best one of a multitude of obvious variants of the paint tool feature of ten Cate if not merely a direct equivalent as the effect of the computerized implementation of the sandtray interaction function is the same for both.
Applicant then asserts that the pending dependent claims are also allowable over the prior art due to their dependencies.
Examiner respectfully disagree.  The independent and dependent claims are not
allowable as illustrated by at least the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715      

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ten Cate, T. (2009). A virtual sandtray on a tabletop computer (Master's thesis, University of Groningen, 2009) (pp. 1-92). Groningen: University of Groningen. Retrieved September 27, 2021, from https://fse.studenttheses.ub.rug.nl/8582/1/INF-MA-2009-T.ten.Cate.pdf
        2 (OCR), O. for C. R. (2021, June 28). Summary of the HIPAA Security Rule. HHS.gov. Retrieved September 29, 2021, from https://www.hhs.gov/hipaa/for-professionals/security/laws-regulations/index.html.